CONNOR, Judge
(concurring in part and dissenting in part):
I concur with the majority’s conclusion that the trial judge erred in admitting evidence of whether Brown was criminally charged with arson. However, I respectfully disagree that the admission of this evidence was prejudicial under the facts of this case.
Because this is an action at law tried by a judge without a jury, we are bound by the factual findings of the trial judge. See Ateyeh v. Volkswagen of Florence, Inc., 288 S.C. 101, 841 S.E.2d 378 (1986) (a cause of action for breach of an insurance contract is an action for damages under the contract); Moore v. Crowley & Assocs., Inc., 254 S.C. 170, 174 S.E.2d 340 (1970) (an action for damages for breach of contract is an action at law); Townes Assocs., Ltd. v. City of Greenville, 266 S.C. 81, 221 S.E.2d 773 (1976) (In an action at law, tried by a judge without a jury, the judge’s findings of fact will not be disturbed unless they are without evidentiary support. The judge’s findings are equivalent to those of a jury in an action at law.).
In response to Brown’s claims for breach of contract and bad faith refusal to pay benefits, Allstate raised the defense of arson. To prove arson, Allstate had to show by a preponderance of the evidence that the fire had an incendiary origin and that Brown caused the fire. See Rutledge v. St. Paul Fire & Marine Ins. Co., 286 S.C. 360, 334 S.E.2d 131 (Ct.App.1985). To prevail on this defense based solely on circumstantial evidence, Allstate additionally had to prove that Brown “had both the opportunity and motive to have the fire set.” Carter v. American Mut. Fire Ins. Co., 297 S.C. 218, 220, 375 S.E.2d 356, 358 (Ct.App.1988) (quoting Fortson v. Cotton States Mut. Ins. Co., 168 Ga.App. 155, 308 S.E.2d 382, 385 (1983)).
*516The trial judge found the fire incendiary in nature, and he held Brown had the opportunity to set the fire. However, he ruled Allstate failed to prove Brown had a sufficient motive for burning the vehicle. He specifically discounted the testimony of Brown’s former wife who testified concerning Brown’s financial condition. Additionally, the judge found the cost of repairing or replacing the engine in the vehicle would have been less than the total $30,000 loss of the vehicle. Moreover, he believed Brown could have repaired the vehicle and sold it. The judge also said Brown “babied this car and would have done nothing to damage or injure it.” Furthermore, the judge noted that Brown apparently did not know the vehicle had been destroyed by fire because he went to his normal repair shop the next morning in order to have the vehicle towed. Finally, the judge held the testimony that the vehicle’s engine contained oil mixed with water “seem[ed] entirely possible.” He found this problem could have occurred at the time of the breakdown, given the testimony that a mechanic had looked at the vehicle twenty-four hours earlier and had not noticed a problem with the engine.
Accepting the trial judge’s findings, as we are required to do, the only evidence introduced by Allstate of Brown’s motive was the testimony of Brown’s former wife. The trial judge specifically found this testimony not credible. He opined that Brown’s former wife “smiled at inappropriate times during her testimony [and] did not recall that the parties had exchanged criminal warrants prior to her contacting the insurance company.” Furthermore, it seemed to the trial judge “that she gained some strange pleasure from her testimony” against Brown. Because the trial judge was in the best position to evaluate the credibility of the witnesses, I would defer to his findings. Cherry v. Thomasson, 276 S.C. 524, 280 S.E.2d 541 (1981) (This Court is not required to ignore the fact that the trial judge, who saw and heard the witnesses, was in a better position to evaluate their credibility and assign comparative weight to their testimony.); Morehead v. Doe, 324 S.C. 559, 479 S.E.2d 817 (Ct.App.1996) (An appellate court will not disturb the trial judge’s findings of fact that depend on the credibility of witnesses.).
In light of Allstate’s failure to prove by competent evidence an essential element of its defense, Allstate cannot show it was *517prejudiced by the trial judge’s admission of the incompetent evidence. Therefore, I would find the admission of the evidence constituted harmless error. See Timmons v. South Carolina Tricentennial Comm’n, 254 S.C. 378, 175 S.E.2d 805 (1970), appeal dismissed, cert. denied, 400 U.S. 986, 91 S.Ct. 460, 27 L.Ed.2d 435 (1971), reh’g denied, 401 U.S. 949, 91 S.Ct. 922, 28 L.Ed.2d 233 (1971) (For this Court to reverse a case based on the erroneous admission of evidence, both error and prejudice must be shown.); McKissick v. J.F. Cleckley & Co., 325 S.C. 327, 479 S.E.2d 67 (Ct.App.1996) (errors are harmless where they could not have reasonably affected the trial).
I dissent primarily because the trial judge’s admission of the incompetent evidence was harmless. However, I also believe the presumption of regularity is applicable in this ease. As such, I would trust that the trial judge made a proper decision in his consideration of the evidence. In a case cited by the majority, our Supreme Court stated:
Where a trial is had before the court without a jury, the admission of incompetent evidence does not necessarily require reversal, particularly where there is no reasonable probability that such evidence had any effect on the result. Some courts hold that there is a presumption that the incompetent evidence was disregarded and the issue determined from a consideration of the competent evidence only.
Green v. Green, 228 S.C. 364, 369-70, 90 S.E.2d 253, 255 (1955) (citation omitted).
Without a showing that the trial judge either affirmatively relied on the incompetent evidence or could not have reached the same result without relying on the incompetent evidence, we erode the integrity of our judicial system by questioning the judgment and reversing the decisions of our trial courts. See Brewers & Maltsters Local Union No. 6 v. National Labor Relations Bd., 301 F.2d 216, 225 (8th Cir.1962) (“In the trial of a nonjury case, it is virtually impossible for a trial judge to commit reversible error by receiving incompetent evidence, whether objected to or not. An appellate court will not reverse a judgment in a nonjury case because of the admission of incompetent evidence, unless all of the competent evidence is insufficient to support the judgment or unless it affirmatively appears that the incompetent evidence induced *518the court to make an essential finding which would not otherwise have been made.”) (quoting Builders Steel Co. v. Commissioner of Internal Revenue, 179 F.2d 377, 379 (8th Cir.1950)). Applying this analysis to the instant case, I find there is no “reasonable probability” that the incompetent evidence had any effect on the result.
As previously discussed, the admission of the evidence was harmless. Furthermore, the trial judge did not reference this evidence in his order. Given the fact-specific order issued by the trial judge, I believe if he had relied on this evidence, he would have discussed it. Because the incompetent evidence did not, as the majority asserts, induce the trial judge to make any improper findings, I find a new trial is not warranted.
Accordingly, I would affirm the trial judge’s decision.